        Case 8:21-bk-10958-ES         Doc 137 Filed 09/01/21 Entered 09/01/21 15:30:18                   Desc
                                        Main Document Page 1 of 2



 1   PETER C. ANDERSON
     United States Trustee
 2   Nancy S. Goldenberg (Bar No. 167544)                                     FILED & ENTERED
     Attorney for the U.S. Trustee
 3   Ronald Reagan Federal Building & U.S. Courthouse
     411 West Fourth Street, Suite 7160                                             SEP 01 2021
 4   Santa Ana, CA 92701-8000
     Telephone: (714) 338-3400                                                 CLERK U.S. BANKRUPTCY COURT
 5   Facsimile: (714) 338-3421                                                 Central District of California
     Email: Nancy.Goldenberg@usdoj.gov                                         BY jle        DEPUTY CLERK
 6

 7

 8                                 UNITED STATES BANKRUPTCY COURT
                                    CENTRAL DISTRICT OF CALIFORNIA
 9                                        SANTA ANA DIVISION
10
      In re:                                                LEAD CASE NO. 21-bk-10958-ES
11
      PLAMEX INVESTMENT, LLC,                               Jointly Administered With:
12
      a Delaware limited liability company,
                                                            CASE NO. 21-bk-10957-ES
13
               Debtor and Debtors in Possession.            CHAPTER 11
14
      _______________________________________
15                                                          ORDER APPROVING STIPULATION TO
      In re:                                                EXTEND TIME FOR THE U.S. TRUSTEE TO
16                                                          FILE A RESPONSE TO THE FIRST INTERIM
      3100 E. IMPERIAL INVESTMENT, LLC,                     APPLICATION OF LEVENE, NEALE,
17                                                          BENDER, YOO & BRILL, L.L.P. FOR
       a Delaware limited liability company,                APPROVAL OF FEES AND
18                                                          REIMBURSEMENT OF EXPENSES
                Debtor and Debtors in Possession.
19

20    [ x] Affects both Debtors

21
      [ ] Affects Plamex Investment, LLC only
22

23    [ ] Affects 3100 E. Imperial Investment,
24        LLC Only

25

26   Upon consideration of the Stipulation to Extend Time for the U.S. Trustee to File a Response to the First

27   Interim Fee Application of Levene, Neale, Bender, Yoo & Brill, L.L.P. for Approval of Fees and

28
        Case 8:21-bk-10958-ES           Doc 137 Filed 09/01/21 Entered 09/01/21 15:30:18               Desc
                                          Main Document Page 2 of 2



 1   Reimbursement of Expenses (“First Interim Application”)(see Stipulation filed on September 1, 2021 as

 2   docket no. 136)(“Stipulation”), and good cause appearing therefore:

 3

 4          IT IS HEREBY ORDERED THAT the Stipulation is approved. The U.S. Trustee shall have
     through and including September 9, 2021, to file any response or objection to the First Interim Fee
 5
     Application.
 6
            IT IS FURTHER ORDERED THAT the Debtors’ Counsel shall have through and including
 7
     September 13, 2021, to file any reply to any response or objection filed to the First Interim Application.
 8

 9
                                              ###
10

11

12

13

14

15

16

17

18
19

20

21

22

23            Date: September 1, 2021

24

25

26
27

28
